REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (“Agreement”) is dated as of August 15, 2005
(the “Effective Date”) by Taskport, Inc., a California corporation (the
“Company”), and the investor listed on the signature page hereof (the
“Investor”), in connection with purchase by the Investor of shares of the common
stock of the Company (as defined below) at a purchase price of $2.00 per share
(the “Common Shares”).

WHEREAS, the Company has delivered to the Investor certain information about the
Company in a Private Placement Memorandum dated August 15, 2005 (the
“Memorandum”), of which this Agreement is an exhibit;

WHEREAS, the Investor has entered into a Subscription Agreement (the
“Subscription Agreement”), pursuant to which the Investor is purchasing and the
Company is issuing and selling the Common Shares; and

WHEREAS, the Company has agreed to grant the Investor certain registration
rights in connection with the purchase of the Common Shares as set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the parties agree as follows:

1.

Registration Rights

 

 

(a)

The Company shall prepare and file with the Securities and Exchange Commission
(the “SEC”) within 60 calendar days after the final Closing Date a registration
statement on Form SB-2 or other appropriate registration statement form under
the Securities Act of 1933 (the “Registration Statement”), at the sole expense
of the Company (except as specifically provided in Section 1(c) hereof), in
respect of the Investor, so as to permit a public resale of the Common Shares
(the “Registrable Securities”) in the United States under the Securities Act of
1933 (the “Act”) by the Investor as selling stockholder and not as underwriter.
Only shares of common stock may be registered under the Registration Statement.
The Company will notify the Investor of the effectiveness of the Registration
Statement (the “Effective Date”) within three business days.

 

 

(b)

The Company will maintain the Registration Statement and any amendments filed
under this Section 1 effective under the Act for a period of two years from the
Effective Date.

 

 

(c)

All fees, disbursements and out-of-pocket expenses and costs incurred by the
Company in connection with the preparation and filing of the Registration
Statement and in complying with applicable securities and “blue sky” laws
(including, without limitation, all attorneys' fees of the Company,
registration, qualification, notification and filing fees, printing expenses,
escrow fees, blue sky fees and expenses and the expense of any special audits
incident to or required by

 


--------------------------------------------------------------------------------



 

any such registration) shall be borne by the Company. The Investor shall bear
the cost of underwriting and/or brokerage discounts, fees and commissions, if
any, applicable to the Registrable Securities being registered. The Company
shall not be required to qualify Registrable Securities in any state which will
require an escrow or other restriction relating to the Company and/or the
sellers, or which will require the Company to qualify to do business in such
state or require the Company to file therein any general consent to service of
process. The Company at its expense will supply the Investor with copies of the
applicable Registration Statement and the prospectus included therein and other
related documents in such quantities as may be reasonably requested by the
Investor.

 

 

(d)

If at any time or from time to time after the Effective Date, the Company
notifies the Investor in writing of the existence of a Potential Material Event
(as defined in Section 1(e) below), the Investor shall not offer or sell any
Registrable Securities or engage in any other transaction involving or relating
to Registrable Securities, from the time of the giving of notice with respect to
a Potential Material Event until the Investor receives written notice from the
Company that such Potential Material Event either has been disclosed to the
public or no longer constitutes a Potential Material Event.

 

 

(e)

“Potential Material Event” means any of the following: (i) the possession by the
Company of material information not ripe for disclosure in a registration
statement, as determined in good faith by the Chief Executive Officer or the
Board of Directors of the Company that disclosure of such information in a
Registration Statement would be detrimental to the business and affairs of the
Company; or (ii) any material engagement or activity by the Company which would,
in the good faith determination of the Chief Executive Officer or the Board of
Directors of the Company, be adversely affected by disclosure in a registration
statement at such time, which determination shall be accompanied by a good faith
determination by the Chief Executive Officer or the Board of Directors of the
Company that the applicable Registration Statement would be materially
misleading absent the inclusion of such information; provided that, (i) the
Company shall not use such right with respect to the Registration Statement for
more than an aggregate of 60 days in any 12-month period; and (ii) the number of
days the Company is required to keep the Registration Statement effective shall
be extended by the number of days for which the Company shall have used such
right.

 

 

(f)

The Investor will cooperate with the Company in all respects in connection with
this Agreement, including timely supplying all information reasonably requested
by the Company (which shall include all information regarding the Investor and
proposed manner of sale of the Registrable Securities required to be disclosed
in any Registration Statement) and executing and returning all documents
reasonably requested in connection with the registration and sale of the
Registrable Securities. Any delay or delays caused by the Investor, or by any
other purchaser of securities of the Company having registration rights similar
to

 

 

 

2

 


--------------------------------------------------------------------------------



 

those contained herein, by failure to cooperate as required hereunder shall not
constitute a breach or default of the Company under this Agreement.

 

 

(g)

Whenever the Company is required by any of the provisions of this Agreement to
effect the registration of any of the Registrable Securities under the Act, the
Company shall (except as otherwise provided in this Agreement), as expeditiously
as possible, subject to the assistance and cooperation as reasonably required of
the Investor with respect to each Registration Statement:

 

 

(i)

register and qualify the Registrable Securities covered by the Registration
Statement under such other securities or blue sky laws of such jurisdictions as
the Investor shall reasonably request (subject to the limitations set forth in
Section 1(b) above), and do any and all other acts and things which may be
necessary or advisable to enable the Investor to consummate the public sale or
other disposition in such jurisdiction of the securities owned by the Investor;

 

 

(ii)

cause the Registrable Securities to be, and continue to be, quoted or listed on
the National Association of Securities Dealers over the counter bulletin board
(or alternatively, a national securities exchange or automated quotation
system);

 

 

(iii)

notify the Investor, at any time when a prospectus relating thereto covered by
the Registration Statement is required to be delivered under the Act, of the
happening of any event of which it has knowledge as a result of which the
prospectus included in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing, and the Company
shall prepare and file a curative amendment as promptly as commercially
reasonable;

 

 

(iv)

as promptly as practicable after becoming aware of such event, notify the
Investor, (or, in the event of an underwritten offering, the managing
underwriters) of the issuance by the SEC of any stop order or other suspension
of the effectiveness of the Registration Statement at the earliest possible time
and take all lawful action to effect the withdrawal, recession or removal of
such stop order or other suspension; and

 

 

(v)

provide a transfer agent and registrar for all securities registered pursuant to
the Registration Statement and a CUSIP number for all such securities.

 

 

(i)

With respect to any sale of Registrable Securities pursuant to a Registration
Statement filed pursuant to this Section 1, the Investor hereby covenants with
the Company (i) not to make any sale of the Registrable Securities without
effectively causing the prospectus delivery requirements under the Act to be
satisfied and (ii)

 

 

 

3

 


--------------------------------------------------------------------------------



 

to notify the Company promptly upon disposition of all of the Registrable
Securities.

 

 

(j)

In addition to the registration rights set forth in Section 1(a), if the
Registration Statement filed pursuant to Section 1(a) is not filed within 60
calendar days from the final Closing Date, or otherwise declared effective by
the SEC, then the Investors shall also have certain “piggy-back” registration
rights as follows:

 

 

(i)

If at any time after the issuance of the Registrable Securities, the Company
shall file with the SEC a registration statement under the Act registering any
shares of equity securities and which could also include for registration the
Registrable Securities without additional undue expense in the reasonable
discretion of the Company, the Company shall give written notice to each
Investor prior to such filing.

 

 

(ii)

Within 20 calendar days after such notice from the Company, each Investor shall
give written notice to the Company whether or not such Investor desires to have
all of such Investor’s Registrable Securities included in the registration
statement. If any Investor fails to give such notice within such period, such
Investor shall not have the right to have Investor’s Registrable Securities
registered pursuant to such registration statement. If any Investor gives such
notice, then the Company shall include such Investor’s Registrable Securities in
the registration statement, at Company’s sole cost and expense, subject to the
remaining terms of this Section 1(j).

 

 

(iii)

If the registration statement relates to an underwritten offering, and the
underwriter shall determine in writing that the total number of shares of equity
securities to be included in the offering, including the Registrable Securities,
shall exceed the amount which the underwriter deems to be appropriate for the
offering, the number of shares of the Registrable Securities shall be reduced in
the same proportion as the remainder of the shares in the offering and such
participating Investor’s Registrable Securities included in such registration
statement will be reduced proportionately. For this purpose, if other securities
in the registration statement are derivative securities, their underlying shares
shall be included in the computation. Each participating Investor shall enter
into such agreements as may be reasonably required by the underwriters and each
Investor shall pay the underwriters commissions relating to the sale of their
respective Registrable Securities.

 

 

(iv)

The Investors shall have an unlimited number of opportunities to have the
Registrable Securities registered under this Section 1(j) provided that the
Company shall not be required to register any Registrable Security or keep any
Registration Statement effective beyond such period required under Section 1(b)
of this Agreement.

 

 

 

4

 


--------------------------------------------------------------------------------



 

 

 

(v)

The Investor shall furnish in writing to the Company such information as the
Company shall reasonably require in connection with a registration statement.

 

 

(k)

The Company acknowledges that there is no adequate remedy at law for failure by
it to comply with the provisions of Section 1 of this Agreement and that such
failure would not be adequately compensable in damages, and therefore agrees
that its agreements contained in such Section 1 may be specifically enforced. In
the event that the Registration Statement to be filed by the Company pursuant to
Section 1(a) above is not filed with the SEC within 60 days from the final
Closing Date (the “Registration Default”), then for every day that the Company
is late in filing the Registration Statement, the Company shall issue to the
Investor, as liquidated damages for such failure and not as a penalty,
additional Common Shares in whole share increments equal to 1% of the Common
Shares purchased by the Investor in the Offering until such Registration
Statement has been filed. Such issuance of Common Shares as liquidated damages
shall be made to the Investor within five calendar days of demand, provided,
however, that the issuance of Common Shares as liquidated damages shall not
relieve the Company from its obligations to register the Registrable Securities
pursuant to this Agreement. Notwithstanding anything to the contrary contained
herein, a failure of the Registration Statement to be declared effective, to
maintain the effectiveness of a filed Registration Statement or the ability of
an Investor to use an otherwise effective Registration Statement to effect
resales of Securities shall not constitute a Registration Default and shall not
trigger the accrual of liquidated damages hereunder.

 

If the Company does not pay the amount due as liquidated damages to the Investor
as set forth above, the Company will pay the Investor’s reasonable costs of
collection, including attorneys’ fees, in addition to the liquidated damages.
The registration of the Registrable Securities pursuant to this provision shall
not affect or limit the Investor’s other rights or remedies as set forth in this
Agreement.

 

 

 

 

5

 


--------------------------------------------------------------------------------



 

 

2.

Indemnity and Contribution

 

 

(a)

The Company agrees to indemnify and hold harmless the Investor, its officers,
directors, employees, partners, legal counsel and accountants, and each person
controlling such Investor within the meaning of Section 15 of the Act, and each
person who controls any underwriter within the meaning of Section 15 of the Act,
from and against any losses, claims, damages, expenses or liabilities (or
actions or proceedings in respect thereof) to which such Investor or such other
indemnified person may become subject (including in settlement of litigation,
whether commenced or threatened) insofar as such losses, claims, damages,
expenses or liabilities (or actions or proceedings in respect thereof) arise out
of, or are based upon, any untrue statement or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact in the
Registration Statement, including all documents filed as a part thereof and
information deemed to be a part thereof, on the effective date thereof, or any
amendment or supplements thereto, or arise out of any failure by the Company to
fulfill any undertaking or covenant included in the Registration Statement or to
perform its obligations hereunder or under applicable law and the Company will,
as incurred, reimburse such Investor, each of its respective officers,
directors, employees, partners, legal counsel and accountants, and each person
controlling such Investor, and each person who controls any such underwriter,
for any legal or other expenses reasonably incurred in investigating, defending
or preparing to defend, settling, compromising or paying such action, proceeding
or claim; provided, however, that the Company shall not be liable in any such
case to the extent that such loss, claim, damage, expense or liability (or
action or proceeding in respect thereof) arises out of, or is based upon, (i)
the failure of any Investor, or any of their agents, affiliates or persons
acting on their behalf, to comply with the covenants and agreements contained in
this Agreement with respect to the sale of Registrable Securities, (ii) an
untrue statement or omission in such Registration Statement in reliance upon and
in conformity with written information furnished to the Company by an instrument
duly executed by or on behalf of the Investor, or any of its agents, affiliates
or persons acting on its behalf, and stated to be specifically for use in
preparation of the Registration Statement and not corrected in a timely manner
by the Investor in writing or (iii) an untrue statement or omission in any
prospectus that is corrected in any subsequent prospectus, or supplement or
amendment thereto, that was delivered to the Investor prior to the pertinent
sale or sales by such Investor and not delivered by the Investor to the
individual or entity to which it made such sale(s) prior to such sale(s).

 

 

(b)

The Investor agrees to indemnify and hold harmless the Company from and against
any losses, claims, damages, expenses or liabilities (or actions or proceedings
in respect thereof) to which the Company may become subject (under the Act or
otherwise) insofar as such losses, claims, damages, expenses or liabilities (or
actions or proceedings in respect thereof) arise out of, or are based upon (i)
the failure of the Investor or any of its agents, affiliates or persons acting
on its behalf, to comply with the covenants and agreements contained in this

 

 

 

6

 


--------------------------------------------------------------------------------



 

Agreement with respect to the sale of Registrable Securities; or (ii) an untrue
statement or alleged untrue statement of a material fact or omission to state a
material fact in the Registration Statement in reliance upon and in conformity
with written information furnished to the Company by an instrument duly executed
by or on behalf of such Investor and stated to be specifically for use in
preparation of the Registration Statement; provided, however, that the Investor
shall not be liable in any such case for (i) any untrue statement or alleged
untrue statement or omission in any prospectus or Registration Statement which
statement has been corrected, in writing, by such Investor and delivered to the
Company before the sale from which such loss occurred; or (ii) an untrue
statement or omission in any prospectus that is corrected in any subsequent
prospectus, or supplement or amendment thereto, that was delivered to the
Investor prior to the pertinent sale or sales by the Investor and delivered by
the Investor to the individual or entity to which it made such sale(s) prior to
such sale(s), and the Investor, severally and not jointly, will, as incurred,
reimburse the Company for any legal or other expenses reasonably incurred in
investigating, defending or preparing to defend any such action, proceeding or
claim. Notwithstanding the foregoing, the Investor shall not be liable or
required to indemnify the Company in the aggregate for any amount in excess of
the net amount received by the Investor from the sale of the Registrable
Securities, to which such loss, claim, damage, expense or liability (or action
proceeding in respect thereof) relates.

 

 

(c)

Promptly after receipt by any indemnified person of a notice of a claim or the
beginning of any action in respect of which indemnity is to be sought against an
indemnifying person pursuant to this Section 2, such indemnified person shall
notify the indemnifying person in writing of such claim or of the commencement
of such action and, subject to the provisions hereinafter stated, in case any
such action shall be brought against an indemnified person, the indemnifying
person shall be entitled to participate therein, and, to the extent that it
shall wish, to assume the defense thereof. After notice from the indemnifying
person to such indemnified person of the indemnifying person’s election to
assume the defense thereof, the indemnifying person shall not be liable to such
indemnified person for any legal expenses subsequently incurred by such
indemnified person in connection with the defense thereof; provided, however,
that if there exists or shall exist a conflict of interest that would, in the
opinion of counsel to the indemnified party, make it inappropriate under
applicable laws or codes of professional responsibility for the same counsel to
represent both the indemnified person and such indemnifying person or any
affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel at the expense of such indemnifying person; provided,
further, that the indemnifying person shall not be obligated to assume the
expenses of more than one counsel to represent all indemnified persons. In the
event of such separate counsel, such counsel shall agree to reasonably
cooperate.

 

 

 

 

7

 


--------------------------------------------------------------------------------



 

 

 

(d)

If the indemnification provided for in this Section 2 is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, claims, damages, expenses or liabilities (or
actions or proceedings in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, expenses or
liabilities (or actions or proceedings in respect thereof) in such proportion as
is appropriate to reflect the relative fault of the Company on the one hand and
the Investor, or its agents, affiliates or persons acting on its behalf, on the
other in connection with the statements or omissions which resulted in such
losses, claims, damages, expenses or liabilities (or actions or proceedings in
respect thereof), as well as any other relevant equitable considerations. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company on the one hand or the Investor, or its agents, affiliates or persons
acting on its behalf, on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company and the Investor agree that it would not be just and
equitable if contribution pursuant to this subsection (d) were determined by any
other method of allocation which does not take into account the equitable
considerations referred to above in this subsection (d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages,
expenses or liabilities (or actions or proceedings in respect thereof) referred
to above in this subsection (d) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. In any event, the Investor shall not be liable or
required to contribute to the Company in the aggregate for any amount in excess
of the net amount received by the Investor from the sale of its Registrable
Securities.

 

3.

Miscellaneous

 

 

(a)

Severability. The provisions of this Agreement are severable, so that the
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other term or provision of this
Agreement, which shall remain in full force and effect.

 

(b)

Specific Performance. In addition to any and all other remedies that may be
available at law in the event of any breach of this Agreement, the Company and
the Investor shall be entitled to specific performance of the agreements and
obligations of the other parties hereunder and to such other injunctive or other
equitable relief as may be granted by a court of competent jurisdiction.

 

 

 

8

 


--------------------------------------------------------------------------------



 

 

 

(c)

Governing Law. This Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the State of California (without reference to
the conflicts of law provisions thereof).

 

(d)

Notices. All notices, requests, consents, and other communications under this
Agreement shall be in writing and shall be delivered by hand, sent via a
reputable nationwide overnight courier service, mailed by first class certified
or registered mail, return receipt requested, postage prepaid, or by email or
fax communication as follows:

(i)    in the case of Investor, to the address set forth on the signature page
below or such other address as the Investor may provide to the Company;

(ii)  in the case of the Company, to the Company at

 

Taskport, Inc.

885 West 16th Street

Newport Beach, CA 92660

Facsimile: (949) 515-1199

Any notice or request required or permitted by the provisions hereof shall be
deemed given to and received when delivered in hand or by courier, telecopier
(with confirmation) or email, or certified or registered mail (with receipt) at
the address designated in this Section 3(d). Any party hereto may designate a
change of address by written notice to the other parties given at least ten days
before such change is to become effective for purposes of this Agreement.

 

 

(e)

Complete Agreement. This Agreement together with the Subscription Agreement and
the Memorandum constitutes the entire agreement among the parties with respect
to the subject matter hereof and supersedes all prior agreements, understandings
and negotiations, both written and oral, among the parties or any of them with
respect to the subject matter of the Private Placement.

 

(f)

Counterparts and Facsimile. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one Agreement binding on all the parties hereto. The
parties are entitled to rely on delivery of a facsimile copy of this Agreement
and delivery of such executed Agreement shall be legally effective to create a
valid and binding agreement between the Company and the Investor in accordance
with the terms hereof.

 

(g)

Captions. Captions of sections have been added only for convenience and shall
not be deemed to be a part of this Agreement.

 

(h)

Future Assurances: Each of the parties hereto will from time to time execute and
deliver all such further documents and instruments and do all acts and things as

 

 

 

9

 


--------------------------------------------------------------------------------



 

the other party may, either before or after the Closing, reasonably require to
effectively carry out or better evidence or perfect the full intent and meaning
of this Agreement.

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the day and year first above written.

 

TASKPORT, INC.

By: /s/ Richard Lusk              

 

Richard Lusk, CEO

 

 

 

 

10

 


--------------------------------------------------------------------------------



 

 



Signature Page

Registration Rights Agreement

between Taskport, Inc.

and Certain Investors

 

Investor

 

 

 

Individual Investors

Date:

 

 

 

 

 

 

Signature*

 

 

 

 

Address:

 

 

 

 

 

 

Name

 

 

 

 

Telephone No.:

 

 

 

Fax No.:

 

 

Signature*

 

 

 

 

 

 

 

 

 

 

 

Name

 

 

 

 

*Joint tenants both sign

         

Entity Investors

 

 

 

       

 

Name of Entity

 

 

 

 

 By

 

 

 Name

 

 

 Title

 

 

 

 

 

 

 

 

11

 

 

 